


EXHIBIT 10.3




CONSULTING AGREEMENT




THIS CONSULTING AGREEMENT ("Agreement") is made and entered into effective as of
February 1st, 2017, (the "Effective Date'') by and between Robin Smith MD MBA
(the "Consultants"), and Fresh Medical Laboratories, Inc. ("Company"), whose
address is 757 East South Temple, Suite 150 Salt Lake City, Utah 84102 When
referred to collectively the Company and the Consultant shall be referred to as
the "Parties".




Recitals




A.

The Company wishes to engage the services of the Consultants to advise and
consult with the Company on certain business and financial matters as set forth
in this Agreement.




B.

The Consultant has extensive experience in investor relations, investor
communications, investment banking, business and financial consulting, and
entrepreneurial executive management. As a result, the Consultant has the
expertise to advise and assist the Company in various financial and business
activities.




C.

The Company wishes to engage the services of the Consultant as an independent
contractor to advise and consult with the Company as provided for in paragraph
1.4 below.




D.

The Consultant is willing to accept such engagement, on the terms set forth in
this Agreement.




Now therefore, in consideration of the foregoing recitals and the mutual
covenants and obligations contained in this Agreement, including the payment of
fees and other good and valuable consideration contained herein, the parties
agree as follows:




1. Engagement.




1.1

Engagement. The Company hereby engages the Consultant to perform the Services,
as defined and set forth in paragraph 1.4, for the Term as defined and set forth
in paragraph 1.2, and the Consultant hereby accepts this engagement, on the
terms and subject to the conditions set forth in this Agreement




1.2

Term. The term of the Consultant's engagement under this Agreement shall be for
the period beginning on the Effective Date and ending twelve (12) months from
the Effective Date or as otherwise provided for in paragraph twelve (12) below
(the "Term") or as otherwise agreed upon or extended in writing by the Parties.




1.3

Relationship. The relationship between the Company and the Consultant created by
this Agreement is that of an independent contractor and the Consultant is not
and shall not be deemed to be an employee of the Company for any purpose.




1.4

Services. (Services) The Consultant shall render Services from time to time
during the Term of this Agreement at the Company's request, solely for the
Company's benefit and not for the benefit of any third party. The Services shall
include but not be limited to: general advisory services relating to the Company
operating as a publicly traded enterprise, capital markets advisory services,
due­ diligence advisory services, evaluation of financing proposals, advise on
strategic partnerships, advise on how to optimize the company's clinical assets
and any other services that both parties agree to in writing and are
subsequently attached as an addendum to this agreement.




1.5

No Capital Raising Services. The Services do not include assisting the Company,
(i) in connection with the offer or sale of securities in any capital-raising
transaction, or (ii) to directly or indirectly promote or maintain a market for
any of the Company's securities.





--------------------------------------------------------------------------------




1.6

No Investment Advisory or Brokerage Services; No Legal Services. The Services do
not include requiring the Consultant to engage in any activities for which an
investment advisor's registration or license is required under the U.S.
Investment Advisors Act of 1940, or under any other applicable federal or state
law; or for which a "broker's" or "dealer's" registration or license is required
under the U.S. Securities Exchange Act of 1934, or under any other applicable
federal or state law. Consultant's work on this engagement shall not constitute
the rendering of legal advice, or the providing of legal services, to the
Company. Accordingly, Consultant shall not express any legal opinions with
respect to any matters affecting the Company. Consultant's work on this
engagement shall not consist of effecting transactions in the Company's
securities and Consultant shall not provide any securities broker-dealer
services to the Company.




1.7

Location. The Company and the Consultant intend that the Services shall be
rendered primarily from the Consultant's offices in New York City, New York and
may be rendered by telephone and e-mail communication. The Consultant
understands and acknowledges it may be necessary to travel to perform the
Services, and that the Consultant shall be asked to do so by the Company. The
Consultant shall, if requested by the Company and at the Company's expense,
attend meetings of the Company's Board at reasonable times. The Consultant shall
be reasonably available by telephone to consult with the Board at regular and
special meetings thereof.




1.8

Time; Non-exclusive. The Consultant shall devote as much time to the performance
of the Services as is reasonably necessary, but the Consultant shall not be
required to devote any fixed number of hours or days to the performance of the
Services. The Company recognizes that the Consultant has and will continue to
have other clients and business, and agrees that this engagement is
non-exclusive.




1.9

Support Staff and Facilities. The Consultant shall furnish its own support
staff, office, telephone, and other facilities and equipment necessary to the
performance of the Services, and the Company shall not be required to provide
the Consultant with any such staff, facilities or equipment.




1.10

Confidentiality. The Consultant shall not disclose any non-public, confidential
or proprietary information, including but not limited to confidential
information concerning the Company's products, methods, engineering designs and
standards, analytical techniques, technical information, customer information,
employee information, proposed transactions or forecasted financial performance,
unless required to do so by applicable law.




2. Consultant's Fees and Expenses.




2.1

The Consultant's Fee. The Consultant agrees to accept an aggregate of
$120,000.00 compensation for its services under this Agreement from the Company
under the following terms:




(a) Upon and after the Effective Date of the Agreement the Company shall pay to
the Consultant a cash retainer fee of twenty thousand dollars ($20,000.00). The
first monthly payment of ($10,000.00) shall be due and payable on March 1, 2017
and each subsequent ten thousand dollars ($I 0,000.00) payment thereafter shall
be due and payable on the first of each month until the expiration of this
agreement or termination thereof.




2.2

Offset; Withholding; Taxes. The Company shall pay the Consultant's Fee to the
Consultant without offset, deduction or withholding of any kind or for any
purpose and agrees to pay the associated taxes, federal and state, for the
Shares issued to the Consultant. The Consultant shall pay any federal, state and
local taxes payable by it with respect to the Consultant's cash retainer fee.




2.3

The Consultant's Expenses. The Company will reimburse the Consultant for travel
expenses incurred by attending meetings for and with the Company, producing
documented presentations and materials and any such other expenses as the
Company shall first expressly agree to in writing. The Company shall pay the
Consultant within thirty (30) days of the Consultant incurring such expenses.





--------------------------------------------------------------------------------




3. Representations, Warranties and Covenants:




3.1

Representations and Warranties of the Company. The Company represents and
warrants to and covenants with the Consultant that:




(a) Incorporation, Good Standing, and Due Qualification. The Company is a
corporation duly incorporated, validly existing and in good standing under the
laws of Nevada; has the corporate power and authority to own its assets and to
transact the business in which it is now engaged and proposes to be engaged in;
and is duly qualified as a foreign corporation and in good standing under the
laws of each other jurisdiction in which such qualification is required.




(b) Corporate Power and Authority. The execution, delivery and performance by
the Company of this Agreement, including the issuance of the Shares have been
duly authorized by all necessary corporate action and do not and will not (i)
require any consent or approval of the Company's shareholders; (ii) contravene
the Company's certificate of incorporation or bylaws;(iii) violate any provision
of any law, rule, regulation, order, writ, judgment, injunction, decree,
determination or award presently in effect having applicability to the Company;
(iv) result in a breach of or constitute a default under any agreement or other
instrument to which the Company is a party.




(c) Legally Enforceable Agreement. This Agreement is the, legal, valid and
binding Obligation of the Company, enforceable against it in accordance with its
terms, except to the extent that such enforcement may be limited by applicable
bankruptcy, insolvency and other similar laws affecting creditors' rights
generally.




(d) The Shares. The Shares of common stock issued to the Consultant are duly and
validly authorized and when issued will be fully paid and non-assessable.




3.2

Representations and Warranties of the Consultant. The Consultant represents and
warrants to and covenants with the Company that:




(a) Power and Authority. The execution, delivery and performance by the
Consultant of this Agreement, does not and will not (i) violate any provision of
any law, rule, regulation, order, writ, judgment, injunction, decree,
determination or award presently in effect having applicability to the
Consultant; (ii) result in a breach of or constitute a default under any
agreement or other instrument to which the Consultant is a party.




(b) Legally Enforceable Agreement. This Agreement is the, legal, valid and
binding obligation of the Consultant, enforceable against it in accordance with
its terms, except to the extent that such enforcement may be limited by
applicable bankruptcy, insolvency and other similar laws affecting creditors'
rights generally.




(c) The Consultant has such knowledge and experience in financial and business
matters that he is capable of evaluating the merits and risks of the election to
receive a portion the Consultant's Fee in the form of the Shares.




(i)

Consultant: is not the subject of any court order, judgment or decree, not
subsequently reversed, suspended or vacated, permanently or temporarily
enjoining it or her from, or otherwise limiting their involvement in any of the
following activities:




Engaging in any activity in connection with the purchase or sale of any security
or commodity, or in connection with any violation of federal or state securities
laws or federal commodities laws.




(ii)

was not the subject of any order, judgment or decree, not subsequently reversed,
suspended or vacated, of any federal or state authority barring, suspending or
otherwise limiting for more than sixty (60) days its or her right to engage in
any activity described in subparagraph (i) above, or to be associated with
persons engaged in any such activity.




(iii)

was not found by a court in a civil action or by the Securities and Exchange
Commission ("SEC") to have violated any federal or state securities law, and the
judgment in such civil action or finding by the SEC has not been subsequently
reversed, suspended or vacated.





--------------------------------------------------------------------------------




4. Termination.




Neither party may terminate this Agreement without cause prior to the end of the
Term.




5. Confidential Information.




5.1

The parties hereto recognize that a major need of the Company is to preserve its
specialized knowledge, trade secrets, and confidential information. The strength
and good will of the Company is derived from the specialized knowledge, trade
secrets, and confidential information generated from experience with the
activities undertaken by the Company and its subsidiaries. The disclosure of
this information and knowledge to competitors would be beneficial to them and
detrimental to the Company, as would the disclosure of information about the
marketing practices, pricing practices, costs, profit margins, design
specifications, analytical techniques, and similar items of the Company and its
subsidiaries. By reason of his being a Consultant to the Company, Consultant has
or will have access to, and will obtain, specialized knowledge, trade secrets
and confidential information about the Company's operations and the operations
of its subsidiaries, which operations extend through the United States.
Therefore, Consultant recognizes that the Company is relying on these agreements
in entering into this Agreement:




5.2

During and after the Term, Consultant will not use, disclose to others, or
publish any inventions or any confidential business information about the
affairs of the Company, including but not limited to confidential information
concerning the Company's products, methods, engineering designs and standards,
analytical techniques, technical information, customer information, employee
information, and other confidential information acquired by him in the course of
his past or future services for the Company. Consultant agrees to hold as the
Company's property all memoranda, books, papers, letters, formulas and other
data, and all copies thereof and therefrom, in any way relating to the Company's
business and affairs, whether made by it or otherwise coming into its
possession, and on termination of this engagement, or on demand of the Company,
at any time, to deliver the same to the Company within twenty-four hours of such
termination or demand.




6. General Provisions.




6.1

Entire Agreement; Modification; Waivers. This Agreement contains the entire
agreement of the parties, and supersedes any prior agreements with respect to
its subject matter. There are no agreements, understandings or arrangements of
the parties with respect to the subject matter of this Agreement that is not
contained herein. This Agreement shall not be modified except by written
instrument signed by the parties. No waiver of any provision of this Agreement
shall be effective unless made in writing and signed by the party making the
waiver. The waiver of any provision of this Agreement shall not be deemed to be
a waiver of any other provision or any future waiver of the same provision.




6.2

Notices. All notices given under this Agreement shall be in writing, addressed
to the parties as set forth below, and shall be effective on the earliest of (i)
the date received, or (ii) on the second business day after delivery to a major
international air delivery or air courier service (such as Federal Express or
Network Couriers):




If to the Company:

Steve Eror

Fresh Medical Laboratories, Inc

757 East South Temple, Suite 150

Salt Lake City, Utah 84102




If to the Consultant:

Robin Smith, MD MBA

930 Fifth Avenue, 8H

NYC NY 10021




6.3

Governing Law. This Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York.





--------------------------------------------------------------------------------




6.4

Jurisdiction and Venue. The courts of the State of New York shall have exclusive
jurisdiction to hear, adjudicate, decide, determine and enter final judgment in
any action, suit, proceeding, case, controversy or dispute, whether at law or in
equity or both, and whether in contract or tort or both, arising out of or
related to this Agreement, or the construction or enforcement hereof or thereof
(any such action, suit, proceeding, case, controversy or dispute, shall be
collectively referred to as a "Related Action"). The Company and the Consultant
hereby irrevocably consent and submit to the exclusive personal jurisdiction of
the New York Courts to hear, adjudicate, decide, determine and enter final
judgment in any Related Action. The Company and the Consultant hereby
irrevocably waive and agree not to assert any right or claim that it is not
personally subject to the jurisdiction in any Related Action, including any
claim of forum non conveniences or that the New York Courts are not the proper
venue or form to adjudicate any Related Action. If any Related Action is brought
or maintained in any court other than the New York Courts, then that court
shall, at the request of the Company or the Consultant, dismiss that action. The
parties may enter a judgment rendered by the courts of New York under this
Agreement for enforcement in the courts of New York and the party against whom
such judgment is taken will not contest the authority of such courts to enforce
such a judgment.




6.5

Waiver of Jury Trial. The Company and the Consultant hereby waive trial by jury
in any Related Action.




6.6

Attorney's Fees. The prevailing party in any Related Action shall be entitled to
recover that party's costs of suit, including reasonable attorney's fees.




6.7

Binding Effect. This Agreement shall be binding on, and shall inure to the
benefit of the parties and their respective successors in interest.




6.8

Construction, Counterparts. This Agreement shall be construed as a whole and in
favor of the validity and enforceability of each of its provisions, so as to
carry out the intent of the parties as expressed herein. Headings are for the
convenience of reference, and the meaning and interpretation of the text of any
provision shall take precedence over its heading. This Agreement may be signed
in one or more counter parts, each of which shall constitute an original, but
all of which, taken together shall constitute one agreement. A faxed copy or
photocopy of a party' s signature shall be deemed an original for all purposes.




IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
Effective Date.




The Company:




Fresh Medical Laboratories, Inc.




By: /s/ Steve Eror

Steve Eror,

President and CEO




The Consultant:




/s/ Robin L. Smith

Robin L. Smith, Principal





--------------------------------------------------------------------------------




February 9th, 2017




Dr. Robin L Smith

930 Fifth Avenue, Apt 8h

NYC NY 10021




Re: Director Arrangement




Dear Robin:




I am pleased to confirm our agreement to service a one year term on the ProLung
dx Board of Directors and Chair the Nominating and Governance committee. We are
very pleased to have you on board This letter sets forth the agreement between
you and the Company as follows:




Governing & Board.




Upon execution by both parties you agree to serve as a director of the board of
ProLung Dx for a one year period until your successor has been duly elected and
qualified or until your earlier resignation, incapacity or removal or the
termination of this Agreement (the "Term") not to exceed twelve months (February
8, 2018). You will do your best to be at all board meetings telephonically or in
person and the company will work with you to accommodate your schedule.




No Capital Raising Services. The Services do not include assisting the Company,
(i) in connection with the offer or sale of securities in any capital-raising
transaction, or (ii) to directly or indirectly promote or maintain a market for
any of the Company's securities.




No Investment Advisory or Brokerage Services,· No Legal Services. The Services
do not include requiring the Consultant to engage in any activities for which an
investment advisor's registration or license is required under the U.S.
Investment Advisors Act of 1940, or under any other applicable federal or state
law; or for which a "broker's" or "dealer's" registration or license is required
under the U.S. Securities Exchange Act of 1934, or under any other applicable
federal or state law.




Compensation




Board: With seven days of board approval to join the board and signing this
agreement will receive 30,000 shares of common stock that will be registered
under and s8 or have piggy back registration rights on the next registration
statement submitted by the company and any thereafter (renewals etc.). You will
also be given 70,000 options to purchase 70,000 shares of common stock at
$1.25all of which will immediately vest. The underlying shares will be
registered under and s8 or have piggy back registration rights to be listed on
the next registration statement submitted by the company and any thereafter
(renewals etc.). The options will remain in effect for the duration of their 10
year length regardless of whether or not I remain with the company in any
capacity or until they are exercised whichever comes first. Once the company up
lists you will be eligible to receive board compensation commensurate with other
board members as set forth by the compensation committee.




Expenses




Within 14 days of receipt of expenses, the company will reimburse any ordinary
out of pocket expenses including but not limited to travel (business class),
lodging and any additional expenses incurred from involvement as a director or
consultant which will not be included in the I099 filled by the company.




Filings




The company will file on behalf of director all necessary SEC filings including
but not limited to form 4s with the following codes:




CIK 0001365035

CCC z$2orhzk





--------------------------------------------------------------------------------




Confidentiality.




The term "Confidential Information" shall mean any and all confidential and/or
proprietary knowledge, data or information of the Company, including without
limitation, trade secrets, inventions, ideas, processes, formulations, data,
programs, other works of authorship, know­ how, improvements, discoveries,
development, designs and techniques and information regarding plans for
research, development, new products, marketing and selling, business plans,
budgets and unpublished financial statements, licenses, prices and costs,
suppliers and customers. You shall not, without the Company's prior written
consent, either during the term of this Agreement or for a period of five (5)
years thereafter use or disclose Confidential Information for any purpose other
than the performance of your consulting services, board service on behalf of the
Company or in response to government or legal proceedings.




You agree that you will not, during the term of this Agreement, improperly use
or disclose any proprietary information or trade secrets of any former or
current employer or other person or entity with which you have an agreement or
duty to keep in confidence information acquired by you, if any, and that you
will not bring onto the premises of the Company any unpublished document or
proprietary information belonging to such employer, person or entity unless
consented to in writing by such employer, person or entity.




Inventions.




You shall promptly disclose to the Company any and all trade secrets,
inventions, ideas, processes, formulations, data, programs, other works of
authorship, know-how, improvements, discoveries, developments, designs and
techniques, whether or not patentable, which you conceive or make, solely or
jointly, within the Term and which are related specifically to the board or
consulting services under this Agreement, or as a result of the receipt of
Confidential Information from Company (collectively, "Inventions"). All of your
rights to these Inventions shall be the sole and exclusive property of the
Company. The Company (or its designee) will bear the cost of patent applications
and assignments and the cost of prosecution of all such patent applications in
the United States Patent Office and in the patent offices of foreign countries.




Indemnification.




The Company will indemnify and hold you harmless from and against any and all
liabilities, costs, suits, claims, losses, damages and expenses (including
reasonable attorneys' fees) resulting from or attributable to any acts that you
have engaged in on behalf of the Company in line with your duties and
responsibilities as a director of the Company and or as a consultant, except to
the extent such acts constitute willful misconduct or gross negligence.




D&O Insurance.




The company will maintain a minimum of 2m of Directors & Officers Insurance with
side A coverage that will cover and litigation in relationship to the company
which you are named or directly sued even if you are no longer a consultant or
director.




Termination.




This Agreement will terminate upon the earlier to occur of (a) mutual agreement
by the parties, (b) the date that you are no longer a director of the Company or
at the one year anniversary of the agreement. Sections 2 through 6 and 9 shall
survive any expiration or termination of this Agreement.




Notices.




Any notice or other communication hereunder shall be in writing, shall be given
either manually or by mail, telegram, telefax, radiogram or cable, addressed to
the party to be notified at its address first set forth above, and shall be
deemed sufficiently given as of the third day thereafter. Either party may, by
notice to the other, change its address for receiving such notices and
communications.





--------------------------------------------------------------------------------




Miscellaneous.




This Agreement shall not be assigned by you without the Company's prior written
consent. This Agreement will be governed by the laws of the State of New York,
without regard to its conflict of laws principles. This Agreement constitutes
the entire understanding between the parties hereto with reference to the
subject matter hereof and shall not be changed or modified except by a written
instrument signed by both parties. The parties hereby agree that each provision
herein shall be treated as a separate and independent clause, and the
unenforceability of any one clause shall in no way impair the enforceability of
any of the other clauses of this Agreement. Moreover, if one or more of the
provisions contained in this Agreement shall for any reason be held to be
excessively broad as to scope, activity, subject or otherwise so as to be
unenforceable at law, such provision or provisions shall be construed by the
appropriate judicial body by limiting or reducing it or them so as to be
enforceable to the maxi mum extent compatible with the applicable law as it
shall then appear.




IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto, as
of the day and year first above written.




Accepted and Agreed:




By: /s/Robin Smith

Robin Smith,

MD, MBA




ProLungdx




By:/s/ Steve Eror

Steve Eror,

President and

CEO Director






